Citation Nr: 1125951	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-09 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from July 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran provided testimony at an April 2011 Travel Board hearing before the undersigned; a transcript of the proceeding is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a chronic low back disability as a result of an injury suffered during basic training at Fort Bliss, Texas, in 1953.  The RO has been unable to obtain the Veteran's service records as they were destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  A formal finding of unavailability of service records was made in October 2010.  When records in government custody are lost or destroyed, VA has a heightened duty to consider the benefit of doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran asserts that he suffered injury to his back from the incident in service and that during the remainder of his period of service he did no physical training.  He testified before the undersigned that he was used as a teacher in service and was allowed to sit while teaching to accommodate his back condition.  The Veteran is competent to report that he suffered an injury to his back in service and sought treatment for that injury during service, and the Board accepts that the claimed incident occurred.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Post service medical evidence includes a July 2001 VA treatment record that notes the Veteran had complaints of back pain and a history of lifting of appliances including refrigerators as part of his job.  (The Board notes that the Veteran testified before the undersigned that while his job involved supervising deliveries and installation of appliances; he did not lift them himself).  The July 2001 treatment record noted that the Veteran had undergone surgery for a herniated disc approximately 10 years earlier.  (The Veteran has testified that these records are not available).

A December 2008 magnetic resonance imaging (MRI) report noted grade 1 spondylolisthesis L3/4 and L4/5; marked central stenosis at L3/4 and L4/5; and marked b/1 foraminal stenosis at L3/4 to L5/S1.  X-ray showed degenerative changes.  A computer tomography (CT) scan showed multilevel lumbar spondylosis and degenerative disc and fact changes accentuated by spondylolisthesis.  

A statement dated in April 2011 from M.L., M.D., noted that the Veteran had been treated since 2009 for low back pain and lumbar spondylosis.  He stated that it was "certainly possible" that the Veteran had suffered an injury in basic training and had subsequently developed traumatic injury as a result.

The absence of a medical opinion addressing these issues requires an examination. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to address the current nature and likely etiology of any diagnosed low back disorder(s).  The claims folder should be made available to the examiner for review in conjunction with the examination.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disorder(s) of the low back is/are attributable to service.  In this regard, the examiner is to be informed that the Board finds the Veteran's report of an injury to his back in service to be credible.  All opinions expressed by the examiner should be accompanied by a complete rationale.  If the examiner is unable to render an opinion without resorting to speculation, the examiner should provide a complete explanation of the factors that limit the ability to render a non-speculative opinion.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claim of entitlement to service connection for a low back disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



